Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 10, and 17 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 17 recite the limitation “the remove computing device.”  Examiner is unable to find support for a remove computing device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 17 recite the limitation "the remove computing device".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 10, and 17 recite the limitation “the remove computing device.”  Examiner is unable to determine what exactly does it mean to be a remove computing device.  Is it a portable computing device or something else?  Examiner asks the Applicant for clarification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 10-16), machine (claims 1-9), and article of manufacture (claims 17-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system, comprising:
-a reader device configured to read information from one or more identification devices when the one or more identifications devices is within a proximity of the reader device;
-one or more processors; and
-a machine-readable memory having instructions stored thereon that, when executed by the one or more processors, cause a first computing device to perform operations comprising:
	-identifying a first medication, at a first location associated with a first patient within a healthcare facility, to be returned to a second location remote from the first location and associated with preparing or filling orders within the healthcare facility, before the first medication is administered to the first patient;
	-providing, to a remote computing device separate from the system, instructions to retrieve the first medication from the first location for delivery to the second location;
	-receiving, after the instructions are provided to the remove computing device, a first indication that the first medication is available for re-use before it is returned to the second location, the first indication including information automatically obtained wirelessly from an active identification device affixed to a container of the first medication by the reader device when the active identification device was within the proximity of the reader device;
	-re-entering, responsive to receiving the first indication, the medication into inventory prior to the first medication arriving at the second location; and
	-receiving an order for a second medication to be administered to a second patient;
	-determining, based on the first indication, that the first medication, re-entered into inventory, is usable for completing the order of the second medication prior to a delivery time associated with the second medication; and
	-providing, responsive to determining that the first medication is usable, for display at a display device, a first notification indicating that the first medication is usable for completing the order at the second location for delivery and administration to the second patient.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining whether the first medication can complete another order and providing instructions to retrieve from the first location to a second location is managing pharmacy orders and providing instructions for it (i.e. following rules or instructions).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of first medication being usable for a second order can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising:
-a reader device configured to read information from one or more identification devices when the one or more identifications devices is within a proximity of the reader device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 23, para. 29 (barcode reader));
-one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 26); and
-a machine-readable memory having instructions stored thereon that, when executed by the one or more processors, cause a first computing device to perform operations (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 35) comprising:
	-identifying a first medication, at a first location associated with a first patient within a healthcare facility, to be returned to a second location remote from the first location and associated with preparing or filling orders within the healthcare facility, before the first medication is administered to the first patient;
	-providing, to a remote computing device separate from the system, instructions to retrieve the first medication from the first location for delivery to the second location;
	-receiving, after the instructions are provided to the remove computing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 35), a first indication that the first medication is available for re-use before it is returned to the second location, the first indication including information automatically obtained wirelessly from an active identification device affixed to a container of the first medication by the reader device when the active identification device was within the proximity of the reader device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22);
	-re-entering, responsive to receiving the first indication, the medication into inventory prior to the first medication arriving at the second location; and
	-receiving an order for a second medication to be administered to a second patient;
	-determining, based on the first indication, that the first medication, re-entered into inventory, is usable for completing the order of the second medication prior to a delivery time associated with the second medication; and
	-providing, responsive to determining that the first medication is usable, for display at a display device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), a first notification indicating that the first medication is usable for completing the order at the second location for delivery and administration to the second patient.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 10 and 17 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 12 and 17 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims 2, 11: The claim comprises determination of the expiration time of the medication and delivery location, which is a mental process.
	Claims 3, 12, 18: The claim specifies determination of the first medication usable to complete the order of second medication (mental process), receiving a second indication that the medication was received at the second location (extra-solution activity, see MPEP 2106.05(g)), and providing for display a second notification of receiving the medication (uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f))).
	Claim 4: The claim specifies when the instructions are provided, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claims 5, 13: The claim specifies the medication used for an infusion device, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claims 6, 14: The claim specifies remote computing device to be a mobile device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 7, 15, 19: The claim specifies determination that the first medication cannot complete the order of the second medication (mental process) and providing a notification, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 8, 16, 20: The claim specifies receiving a delivery progress of a medication from scanning the medication (extra-solution activity, see MPEP 2106.05(g)), receiving a request for location information (extra-solution activity, see MPEP 2106.05(g)), and providing the location information (uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f))).
	Claim 9: The claim specifies the computing device to be a mobile device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 10, and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing instructions to retrieve the first medication, receiving a first indication, receiving an order for second medication, providing for display a first notification, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 7-8, 12, 15-16, and 18-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 12, 18 (receiving a second indication, providing a second notification), 4 (instructions provided after determination), 7, 15, 19 (determining and providing to display), 8, 16, 20 (receiving delivery progress and providing notification of the progress), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the characterization of the claims are not proper and the claims are similar to DDR.  Examiner disagrees.  The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259.  The patent claims here do not address problems unique to the Internet, so DDR has no applicability.  Page 20 of the DDR Holdings, LLC v. Hotels.com Federal Circuit decision states, "But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  The proposed solution is one that could have been implemented directly by a human performing analogous functions by hand and/or with the assistance of a general purpose computer applied to facilitate the functions at a high level of generality or with the assistance of additional elements performing well-known, conventional functions.  The rejected claims do not adhere to the same fact pattern seen in the DDR Holdings, LLC v. Hotels.com decision.  In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations.  There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application.
Applicant argues that the Office Action has not considered a “reader device,” and “active identification device.”  Examiner disagrees.  The specification in para. 23 provides a reader device to be a barcode reader, which is a generic device and para. 28 states the identification device to be a barcode label, which is also a conventional method of identification.  The Examiner respectfully notes that the Applicant’s specification recites in part, examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention.  Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Applicant argues that the claimed reader device automatically receives information from an active identification device.
	In Thales, the improvement was in a physical tracking system.  The use of mathematics to achieve an improvement no more changed the conclusion that improved physical things and actions were the subject of the claimed advance than it did in Diamond v. Diehr, 450 U.S. 175 (1981).  Here in contrast, the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas—managing re-use of returned medications.  
	Applicant argues that Examiner should provide that an element is well-understood, routine, and conventional activity when Examiner can conclude it is widely prevalent.  Applicant states that the claims are not well-understood, routine, nor conventional previously known to the healthcare process management industry.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a precedential decision holding that the question of whether certain claim limitations represent well-understood, routine, conventional activity raised a disputed factual issue, which precluded summary judgment that all of the claims at issue were not patent eligible. See Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018).  The question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103. This is because a showing that additional elements are obvious under 35 U.S.C. § 103, or even that they lack novelty under 35 U.S.C. § 102, is not by itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. See MPEP § 2106.05. As the Federal Circuit explained: "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Berkheimer, 881 F.3d at 1369.  Examiner states that the current specification para. 24 states that “any” device having a processor, memory, and communications capability for receiving, processing, and sending information associated with a medication database and prepared medications can be used.	 Examiner disagrees that the record is devoid of supporting evidence. 
	Applicant argues that the claim features provide an improvement to the field of medical preparation by preventing the medication being discarded unnecessarily.  The present invention solves the problem associated with wasting medications.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
	Applicant argues that the use of the reader device and active identification device provide a significant contribution to the claim and integrate it into a practical application.  Examiner disagrees.  The specification in para. 23 provides a reader device to be a barcode reader, which is a generic device and para. 28 states the identification device to be a barcode label, which is also a conventional method of identification.  The Examiner respectfully notes that the Applicant’s specification recites in part, examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention.  Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Applicant argues that the claimed reader device automatically receives information from an active identification device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vahlberg et al. – WO 2012/151332 – Facilitates returned medications to a central storage location
Louie et al. – U.S. Patent No. 7,672,859 – A prescription order tracking system by tracking tags of prescriptions at different locations.
Tong – U.S. Publication No. 2005/0096941 – Method of saving medication costs by redistributing unused medications.
Greenwald et al. – U.S. Publication No. 2002/0198624 – A hospital drug distribution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626